Citation Nr: 0821822	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to September 
1961 and from June 1963 to March 1967. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In June 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The evidence received since the final September 1998 
rating decision is both cumulative and redundant of the 
evidence of record at the time of that decision, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The September 1998 rating decision is final; new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  VCAA notice must be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, the veteran was provided with 
a VCAA notification letter in January 2004, prior to the 
initial unfavorable AOJ decision issued in September 2004.  
An additional letter was sent in June 2007.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The January 
2004 and June 2007 letters asked that he provide any relevant 
evidence in his possession.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  This letter also advised him that a claim for 
service connection for PTSD had been previously denied and 
that the reason for that denial was the lack of a verified 
in-service stressor, in accordance with Kent.

With regard to the notice requirements under Dingess/Hartman, 
the June 2007 letter provided proper notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice.  However, as the Board 
herein concludes that the preponderance of the evidence is 
against the veteran's new and material claim, all questions 
as to the assignment of disability ratings and effective 
dates are rendered moot.  Thus, the Board finds that the 
veteran has not been prejudiced in his appeal by the 
untimeliness of this notice.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Therefore, the Board finds that 
the veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment and 
personnel records, Social Security Administration (SSA) 
records, VA medical records, and a May 1998 VA examination 
report were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 

II. Analysis

In a rating decision issued in September 1998, the RO denied 
service connection for PTSD.  In reaching such decision, the 
RO considered the veteran's service treatment records, VA 
treatment records, and a May 1998 VA examination report.  No 
other medical records were associated with the claims file at 
the time of the decision.  Although the veteran had a current 
diagnosis of PTSD, the record was lacking a verified or 
verifiable stressor.  Consequently, the RO denied the claim.

In September 1998, the veteran was advised of the decision, 
and he did not appeal.  The next communication from the 
veteran to VA with regard to this claim was an informal claim 
to reopen received in June 2003.  Thus, the September 1998 
decision is final.  38 U.S.C.A § 7105 (West 1991) (2002)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim in June 2003.  The applicable 
definition of new and material evidence is as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)(2007).
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).  

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The veteran contends that he engaged in combat with the enemy 
while serving in Vietnam and has described several stressors.  
Specifically, at his May 1998 VA examination, he stated that, 
during his time in Vietnam, he was constantly alert for his 
safety because of frequent mortar and sniper fire, that he 
killed people, that he participated in raiding and destroying 
villages, and that he witnessed the death of Bobby Gibson, 
the driver of an armored personnel carrier (APC), when the 
carrier was ambushed.  In addition, he indicated that he is 
particularly bothered by an incident following an artillery 
strike in which a little Vietnamese girl died in his arms and 
was then tied to an APC and dragged through the jungle by 
another soldier.  The veteran described similar stressors in 
a January 1991 statement, to include rocket and mortar 
attacks while participating in Operation El Paso and 
Operation Atterborough. 

His service personnel records indicate that the veteran 
served in Vietnam from September 1965 to September 1966 with 
"C" Battery, 8th Battalion, 6th Artillery.  His principal 
duties were cannoneer and prime mover driver, and he received 
the Vietnam Service Medal and the Vietnam Campaign Award.  

The veteran's claim for service connection for PTSD was 
denied in the September 1998 decision because, although the 
veteran had a diagnosis of PTSD, there was no verified 
stressor on which such diagnosis could be based.  Since that 
time, VA has received the veteran's SSA records and service 
personnel records.  Additionally, in accordance with the 
Board's June 2007 remand, the veteran was requested to 
provide additional details with regard to his claimed 
stressors, including dates and locations in a June 2007 
letter.  He responded that he had no further evidence to 
submit.  Thus, there is no new evidence of record that 
provides any further detail as to the veteran's claimed 
stressors that would enable VA to form a request for 
verification from appropriate sources.  Thus, there is no new 
evidence that raises a reasonable possibility of verifying or 
leading to verification of the veteran's claimed stressors 
and thereby substantiating the veteran's claim.  

Thus, the only evidence of record that the veteran has PTSD 
as a result of his claimed in-service stressors is the 
veteran's own statements.  The veteran's own statements 
cannot serve as credible corroboration of his own allegations 
as to in-service stressors.  See Stone v. Nicholson, 480 F.3d 
1111 (2007); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot suffice as new 
and material evidence to reopen a claim).  Consequently, the 
veteran's claim to reopen his service connection claim for 
PTSD is denied. 


ORDER

New and material evidence not having been received, the 
veteran's application to 


reopen a claim of entitlement to service connection for PTSD 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


